IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                               No. 02-10293



GWENDA BROWN; ET AL,
                                                Plaintiffs,

GWENDA BROWN,

                                                Plaintiff-Appellant,

                                   versus

UNITED STATES OF AMERICA,
Department of the Treasury,
                                                Defendant-Appellee.


            Appeal from the United States District Court
                 for the Northern District of Texas
                             (97-CV-159)

                             January 13, 2003




Before HIGGINBOTHAM and DAVIS, Circuit Judges, and HUDSPETH*,
District Judge.

PER CURIAM:**

      AFFIRMED.     See 5TH CIR. R. 47.6.




      *
        District Judge of the Western District of Texas, sitting by
designation.

      **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.